                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
    ELIZABETH McMILLAN-McCARTNEY

                 Plaintiff                      Case No.:
    v.                                          18-cv-03331-CBD

    CALDWELL McMILLAN, JR.

                 Defendant


               DEFENDANT’S NOTICE REGARDING DISPOSITIVE MOTION
                           AND PROPOSED SCHEDULE



         Caldwell McMillian, Jr., by and through counsel (appearance entered 09/01/21),

states that he intends to file a dispositive motion. The attorneys for the parties have

conferred and have agreed upon the following proposed schedule (in place of the

proposed schedule the Plaintiff filed (ECF 69) before undersigned counsel entered an

appearance):

         i.     Defendant’s Summary Judgment Motion            November 1, 20211

         ii.    Plaintiff’s Opposition/Cross Motion            December 3, 2021
                (OR Plaintiff’s Summary Judgement Motion if
                Defendants do not file any dispositive motion)

         iii    Defendant’s Reply/Opposition                   December 23, 2021

         iv.    Plaintiff’s Reply                              January 14, 2022



1
   Defendant’s counsel needs this time to get up to speed on the case and file a
motion, given matters already on his calendar.

                                        PAGE 1 OF 2
                                         Respectfully submitted,

                                         /s/ Sean R. Day /s/
                                         Sean R. Day (Bar No. 12831)
                                         7474 Greenway Center Dr Ste 150
                                         Greenbelt MD 20770-3524
                                         301.220.2270 phone
                                         301.220.2441 fax
                                         Sean@DayInCourt.Net
                                         Attorney for Defendant


                              CERTIFICATE OF SERVICE

I hereby certify that a copy of this document was served this filing date upon all parties
through the ECF filing system. All parties are represented by counsel who are
registered ECF users and have entered appearances in this case.

                                         /s/ Sean R. Day /s/
                                         Sean R. Day




                                       PAGE 2 OF 2
